DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 10-11, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Townley U.S. 2016/0331459 (herein referred to as “Townley”)
5.	Regarding Claim 1, Townley teaches a device for treating a condition within a nasal cavity of a patient, the device comprising:
	An end effector transformable between a retracted configuration and an expanded deployed configuration (Fig. 2, ref num 212; Fig. 4, ref num 412; para 0066 
	A shaft operably associated with the end effector (Fig. 4, ref num 408, connected to ref num 412); and
	A handle operably associated with the shaft (Fig. 2, ref num 210, para 0069 “The basket 442 can transform from the low-profile delivery state to the expanded state (FIG. 4) by manipulating a handle (e.g., the handle 210 of FIG. 2)”), the handle having a first mechanism for deployment of the end effector from the retracted configuration to the expanded deployed configuration (para 0069 “can transform from the low-profile delivery state to the expanded state (FIG. 4) by manipulating a handle”), and a second mechanism, separate from the first mechanism, for control energy output by the end effector (para 0046, “the controller 218 can be carried by the handle 210 of the therapeutic neuromodulation device… controller 218 can be configured to initiate, terminate, and/or adjust operation of one or more components (e.g., the energy delivery element 214)”).

6.	Regarding Claim 10, Townley teaches the second mechanism comprises a user-operated controller configured to be actuated between an active position and an inactive position to thereby control delivery of energy from the end effector (para 0046, “the controller 218 can be carried by the handle 210 of the therapeutic neuromodulation device… controller 218 can be configured to initiate, terminate, and/or adjust operation of one or more components (e.g., the energy delivery element 214)”).

7.	Regarding Claim 11, Townley teaches a method for treating a condition within a nasal cavity of a patient (para 0030), the method comprising:
	Providing a treatment device (ref num 200) comprising an end effector transformable between a retracted configuration and an expanded deployed configuration (Fig. 2, ref num 212; Fig. 4, ref num 412, para 0066 “therapeutic assembly 412 is transformable between a low-profile delivery state to facilitate intraluminal delivery of the therapeutic assembly 412 to a treatment site within the nasal region and an expanded state (Fig. 4)”), a shaft operably associated with the end effector (Fig. 4, ref num 408, connected to ref num 412); and a handle operably associated with the shaft (Fig. 2, ref num 210, para 0069 “The basket 442 can transform from the low-profile delivery state to the expanded state (FIG. 4) by manipulating a handle (e.g., the handle 210 of FIG. 2)”), the handle having a first mechanism for deployment of the end effector from the retracted configuration to the expanded deployed configuration (para 0069 “can transform from the low-profile delivery state to the expanded state (FIG. 4) by manipulating a handle”), and a second mechanism, separate from the first mechanism, for control energy output by the end effector (para 0046, “the controller 218 can be carried by the handle 210 of the therapeutic neuromodulation device… controller 218 can be configured to initiate, terminate, and/or adjust operation of one or more components (e.g., the energy delivery element 214)”);
	Advancing the end effector to one or more target sites within the nasal cavity of the patient (para 0051 “a clinician may advance the shaft 208 through the tortuous intraluminal path through the nasal cavity and remotely manipulate the distal 
	Deploying, via user input with the first mechanism on the handle, the end effector at the one or more target sites (para 0069 “can transform from the low-profile delivery state to the expanded state (FIG. 4) by manipulating a handle” to the target site);
	Delivering energy from the end effector, via user input with the second mechanism, to tissue at one or more target sites (para 0046, “the controller 218 can be carried by the handle 210 of the therapeutic neuromodulation device… controller 218 can be configured to initiate, terminate, and/or adjust operation of one or more components (e.g., the energy delivery element 214)”, para 0055, “Once positioned at the target site, the therapeutic modulation may be applied via the energy delivery element 214”).

8.	Regarding Claim 20, Townley teaches the second mechanism comprises a user-operated controller configured to be actuated between an active position and an inactive position to thereby control delivery of energy from the end effector (para 0046, “the controller 218 can be carried by the handle 210 of the therapeutic neuromodulation device… controller 218 can be configured to initiate, terminate, and/or adjust operation of one or more components (e.g., the energy delivery element 214)”).
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Townley and in view of Cottone U.S. 5,184,625 (herein referred to as “Cottone”).
11.	Regarding Claim 2, Townley fails to teach the handle comprises an ergonomically-designed grip portion comprising shape, size, and contour providing for ambidextrous use for both left and right handed use and conforming to hand anthropometrics to allow for at least one of an overhand grip style and an underhand grip style during use in a procedure.
	However, Cottone teaches a forceps with an improved handle, in which it is ergonomically designed and has ambidextrous use with no dedicated finger positioning, 

12.	Regarding Claim 12, Townley fails to teach the handle comprises an ergonomically-designed grip portion comprising shape, size, and contour providing for ambidextrous use for both left and right handed use and conforming to hand anthropometrics to allow for at least one of an overhand grip style and an underhand grip style during use in a procedure.
	However, Cottone teaches a forceps with an improved handle, in which it is ergonomically designed and has ambidextrous use with no dedicated finger positioning, indicating use for both under and overhand (Col. 1, lines 51-62; Col. 3, lines 10-15).  This is to create a more versatile handle which contains an inline design so that it can be used comfortably by the physician (Col. 1, lines 51-62).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Townley to make the handle more comfortable for the use of the physician, whether it be left or right handed, or overhanded versus underhanded.  

s 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Townley and in view of Cadouri U.S. 2015/2097282 (herein referred to as “Cadouri”).
14.	Regarding Claim 3, Townley as modified fails to teach user input for the first mechanism is positioned on a top portion of the handle adjacent the grip portion and user input for the second mechanism is positioned on side portions of the handle adjacent the grip portion.
	However, Cadouri teaches a neuromodulation device in which remote actuation deploys the therapeutic assembly through an actuator (Fig. 1, ref num 136) that resides on the handle (Fig. 1, ref num 134), and is adjacent to the grip portion of the handle (see Fig. 1, ref num 134, where the handle tapers inward, the actuator 136 is adjacent to this area).  Cadouri also teaches the handle having buttons in which user input for the second mechanism is positioned on side portions of the handle adjacent the grip portion (see Fig. 7C, ref nums 734, para 0072 “plurality of buttons for controlling energy delivery).  As shown in Figs. 7A-7I, the handle assembly can take on many shapes and configurations in order to best adjust the energy activated by the energy delivery mechanisms as well as deploy and retract the energy delivery mechanism (para 0072).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Townley to rearrange buttons in order to actuate the separate mechanisms.


	However, Cadouri teaches the user inputs for the first and second mechanisms are positioned a sufficient distance to one another to allow for simultaneous one-handed operation of both user inputs during a procedure (para 0072, “provide a convenient control means for the operator who may need to manipulate both the remote control device 730e and the neuromodulation device simultaneously”).  These features are well known to be integrated and combined with one another in order to control energy delivery (para 0072). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Townley to rearrange buttons in order to actuate the separate mechanisms.

16.	Regarding Claim 13, Townley as modified fails to teach user input for the first mechanism is positioned on a top portion of the handle adjacent the grip portion and user input for the second mechanism is positioned on side portions of the handle adjacent the grip portion.
	However, Cadouri teaches a neuromodulation device in which remote actuation deploys the therapeutic assembly through an actuator (Fig. 1, ref num 136) that resides on the handle (Fig. 1, ref num 134), and is adjacent to the grip portion of the handle (see Fig. 1, ref num 134, where the handle tapers inward, the actuator 136 is adjacent to this area).  Cadouri also teaches the handle having buttons in which user input for the second mechanism is positioned on side portions of the handle adjacent the grip portion 

17.	Regarding Claim 14, Townley fails to teach the user inputs for the first and second mechanisms are positioned a sufficient distance to one another to allow for simultaneous one-handed operation of both user inputs during a procedure.
	However, Cadouri teaches the user inputs for the first and second mechanisms are positioned a sufficient distance to one another to allow for simultaneous one-handed operation of both user inputs during a procedure (para 0072, “provide a convenient control means for the operator who may need to manipulate both the remote control device 730e and the neuromodulation device simultaneously”).  These features are well known to be integrated and combined with one another in order to control energy delivery (para 0072). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Townley to rearrange buttons in order to actuate the separate mechanisms.

s 5, 8-9, 15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Townley and in view of Weng U.S. 2015/0257754 (herein referred to as “Weng”).
19.	Regarding Claim 5, Townley fails to teach a rack and pinion assembly providing movement of the end effector between the retracted and deployed configurations in response to input from a user-operated controller.
	However, Weng teaches a rack and pinion assembly (Fig. 20, ref num 290, 292) providing movement of the end effector between the retracted and deployed configurations in response to input from a user-operated controller (see Fig. 20, the slider actuated by the user, ref num 204, para 0076, in the rearward direction and the stabilizer, ref num 214 is in its expanded state, para 0076, and “move slider 204 proximally and reverse the operations…causing stabilizer 214 to assume its unexpanded configuration”, the slider also directly correlates to the movement of the sheath, para 0075). Weng also teaches that the slider can be a trigger, rotator, crank or any feasible actuator in order for the operator to activate the associated device mechanism by pressing the distal device components (para 0082).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Townley and included a rack and pinion assembly in order for the operator or user to actuate the deployment of the end effector for treatment.

20.	Regarding Claim 8, Townley fails to teach the user-operated controller comprises a slider mechanism operably associated with the rack and pinion rail assembly, wherein 
	However, Weng teaches a slider mechanism (ref num 204) operably associated with the rack and pinion rail assembly (para 0077, ref nums 290, 292), wherein movement of the slider mechanism in a rearward direction towards a proximal end of the handle results in transitioning of the end effector to the deployed configuration and movement of the slider mechanism in a forward direction towards a distal end of the handle results in transitioning of the end effector to the retracted configuration (see Fig. 20, the slider, ref num 204, para 0076, in the rearward direction and the stabilizer, ref num 214 is in its expanded state, para 0076, and “move slider 204 proximally and reverse the operations…causing stabilizer 214 to assume its unexpanded configuration”, the slider also directly correlates to the movement of the sheath, para 0075).  Weng also teaches that the slider can be a trigger, rotator, crank or any feasible actuator in order for the operator to activate the associated device mechanism by pressing the distal device components (para 0082).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Townley and included a slider mechanism in order for the operator or user to actuate the deployment of the end effector for treatment.

21.	Regarding Claim 9, Townley as modified fails to teach the user-operated controller comprises a scroll wheel mechanism operably associated with the rack and 
	However, Weng teaches a slider mechanism (ref num 204) operably associated with the rack and pinion rail assembly (para 0077, ref nums 290, 292), wherein movement of the slider mechanism in a rearward direction towards a proximal end of the handle results in transitioning of the end effector to the deployed configuration and movement of the slider mechanism in a forward direction towards a distal end of the handle results in transitioning of the end effector to the retracted configuration (see Fig. 20, the slider, ref num 204, para 0076, in the rearward direction and the stabilizer, ref num 214 is in its expanded state, para 0076, and “move slider 204 proximally and reverse the operations…causing stabilizer 214 to assume its unexpanded configuration”, the slider also directly correlates to the movement of the sheath, para 0075).  Weng also teaches that the slider can be a trigger, rotator, reading upon the scroll wheel, or a crank or any feasible actuator in order for the operator to activate the associated device mechanism by pressing the distal device components (para 0082).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Townley and included a wheel mechanism in order for the operator or user to actuate the deployment of the end effector for treatment.


	However, Weng teaches a rack and pinion assembly (Fig. 20, ref num 290, 292) providing movement of the end effector between the retracted and deployed configurations in response to input from a user-operated controller (see Fig. 20, the slider actuated by the user, ref num 204, para 0076, in the rearward direction and the stabilizer, ref num 214 is in its expanded state, para 0076, and “move slider 204 proximally and reverse the operations…causing stabilizer 214 to assume its unexpanded configuration”, the slider also directly correlates to the movement of the sheath, para 0075). Weng also teaches that the slider can be a trigger, rotator, crank or any feasible actuator in order for the operator to activate the associated device mechanism by pressing the distal device components (para 0082).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Townley and included a rack and pinion assembly in order for the operator or user to actuate the deployment of the end effector for treatment.

23.	Regarding Claim 18, Townley fails to teach the user-operated controller comprises a slider mechanism operably associated with the rack and pinion rail assembly, wherein movement of the slider mechanism in a rear ward direction towards a proximal end of the handle results in transitioning of the end effector to the deployed configuration and movement of the slider mechanism in a forward direction towards a 
	However, Weng teaches a slider mechanism (ref num 204) operably associated with the rack and pinion rail assembly (para 0077, ref nums 290, 292), wherein movement of the slider mechanism in a rearward direction towards a proximal end of the handle results in transitioning of the end effector to the deployed configuration and movement of the slider mechanism in a forward direction towards a distal end of the handle results in transitioning of the end effector to the retracted configuration (see Fig. 20, the slider, ref num 204, para 0076, in the rearward direction and the stabilizer, ref num 214 is in its expanded state, para 0076, and “move slider 204 proximally and reverse the operations…causing stabilizer 214 to assume its unexpanded configuration”, the slider also directly correlates to the movement of the sheath, para 0075).  Weng also teaches that the slider can be a trigger, rotator, crank or any feasible actuator in order for the operator to activate the associated device mechanism by pressing the distal device components (para 0082).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Townley and included a slider mechanism in order for the operator or user to actuate the deployment of the end effector for treatment.

24.	Regarding Claim 19, Townley as modified fails to teach the user-operated controller comprises a scroll wheel mechanism operably associated with the rack and pinion rail assembly, wherein rotation of the wheel in a rearward direction towards a proximal end of the handle results in transitioning of the end effector to the deployed 
	However, Weng teaches a slider mechanism (ref num 204) operably associated with the rack and pinion rail assembly (para 0077, ref nums 290, 292), wherein movement of the slider mechanism in a rearward direction towards a proximal end of the handle results in transitioning of the end effector to the deployed configuration and movement of the slider mechanism in a forward direction towards a distal end of the handle results in transitioning of the end effector to the retracted configuration (see Fig. 20, the slider, ref num 204, para 0076, in the rearward direction and the stabilizer, ref num 214 is in its expanded state, para 0076, and “move slider 204 proximally and reverse the operations…causing stabilizer 214 to assume its unexpanded configuration”, the slider also directly correlates to the movement of the sheath, para 0075).  Weng also teaches that the slider can be a trigger, rotator, reading upon the scroll wheel, or a crank or any feasible actuator in order for the operator to activate the associated device mechanism by pressing the distal device components (para 0082).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Townley and included a wheel mechanism in order for the operator or user to actuate the deployment of the end effector for treatment.


s 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Townley and in view of Weng and Tanner U.S. 2003/0163085 (herein referred to as “Weng”).
26.	Regarding Claim 6, Townley fails to teach the rack and pinion assembly comprises a set of gears for receiving input from the user-operated controller and converting the input to linear motion of the rack member operably associated with at least one of the shaft and end effector.
	However, Tanner teaches a rack and pinion assembly (para 0056) in which contains gears (“geared shaft 320”, Fig. 1) that receives input from the user-operated controller (geared shaft 320 is connected to knob 310, para 0056) and converting the input to linear motion of the rack member (para 0056 “geared shaft 320 translate rotary into linear motion through rack”) operably associated with at least one of the shaft and end effector (control mechanism 300, in which the knob and gears and rack and pinion are apart of is connected to ref num 200, in which there is a shaft and end effector residing at the end, Fig. 1).  The linear motion creates articulation of the catheter in order to actuate the treatment (para).  Therefore, it would have been obvious to one of ordinary skill in the art to have further modified Townley in order to have a gear mechanism to convert the input to linear motion in order to actuate the device.

27.	Regarding Claim 16, Townley fails to teach the rack and pinion assembly comprises a set of gears for receiving input from the user-operated controller and converting the input to linear motion of the rack member operably associated with at least one of the shaft and end effector.
.

28.	Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Townley and Weng and in view of Tanner and Smith U.S. 2017/0095252 (herein referred to as “Smith”).
29.	Regarding Claim 7, Townley as modified fails to teach a gearing ratio sufficient to balance a stroke length and retraction and deployment forces.
	However, Smith teaches a medical device with manual release that has a gearing ratio sufficient to balance a stroke length and retraction and deployment forces (Fig. 32, para 0246 “gearing reduction ratio…optimized to keep the motor near peak efficiency during the firing stroke”).  While adjusting the load (para 0245), the gear ratio is also adjusted in order to optimize the drive system when moving the rack and pinion assembly so that shaft is working at an optimal rate (para 0247).  Therefore, it would 

30.	Regarding Claim 17, Townley as modified fails to teach a gearing ratio sufficient to balance a stroke length and retraction and deployment forces.
	However, Smith teaches a medical device with manual release that has a gearing ratio sufficient to balance a stroke length and retraction and deployment forces (Fig. 32, para 0246 “gearing reduction ratio…optimized to keep the motor near peak efficiency during the firing stroke”).  While adjusting the load (para 0245), the gear ratio is also adjusted in order to optimize the drive system when moving the rack and pinion assembly so that shaft is working at an optimal rate (para 0247).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Townley and included that the gear ratio be adjusted in order to optimize the movement of the shaft in the device. 


Conclusion
31.	The rejections of claims 12-20 are rejected by the same or substantially the same rationale as applied to the rejection of apparatus in Claims 2-10, since operation of the prior art relied on to rejection apparatus claims 2-10 would naturally result in the steps of method of claims 12-20 being satisfied.
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794